MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ sixth motion to reconsider.
Upon review of the record and petitioners’ response to the court’s order to show cause, we conclude that the BIA did not abuse its discretion in denying petitioners’ motion to reconsider because the sixth motion to reconsider was numerically barred. See 8 C.F.R. § 1003.2(b)(2) (“A party may file only one motion to reconsider any given decision and may not seek reconsideration of a decision denying a previous motion to reconsider.”); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
We lack jurisdiction to consider petitioners’ claim of ineffective assistance of counsel, raised in response to the court’s order to show cause, because that claim was not previously presented to the BIA. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.